                                                                               FILES
                                                                       U.S. DiSTlflCT COURT
                           3n tlje ?!Eniteb States IBtoict Coult"'     7"!n ff") OA    nu n. eg
                        jf^ox tlje ^otttljern Bi^trict of (Georgia
                                    1^aj>trosfjBi IBibisiion  SO. DiSF. OF              G

                                                     *
              KASIM GANDY,
                                                     *

                                                     *
                           Plaintiff,                      CIVIL ACTION NO.: 5:16-cv-44
                                                     *

                                                     *
                   V.
                                                     Xc


              TOM GRAMIAK,et al.,                    It

                                                     *


                           Defendants.

                                               ORDER


                   After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.       Dkt, No. 102.   Plaintiff did not

              file any Objections.       Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation as the opinion of

              the Court.    The Court GRANTS Defendants' unopposed Motion for

              Summary Judgment, dkt. nos. 88, 92, and DISMISSES Plaintiff's

              Complaint.    The Court DIRECTS the Clerk of Court to CLOSE this

              case and enter the appropriate judgment of dismissal and DENIES

              Plaintiff in forms pauperis status on

                  SO ORDERED, this            /day                         , 2019.




                                            HON. LYSA GODBEY WOOD, JUDGE
                                            UNIT^ STATES DISTRICT COURT
                                           southern DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
